DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 10/21/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of previous office actions has been withdrawn. Upon further considerations and searches, claims 1-20 are allowed because none of prior art individually or in combination disclose the concept of claim limitation “determining, based on comparisons between the first time, the second time, the first location and the second location, whether or not travel between the first location and the second location can be done by the potentially unauthorized user within a given time period; identifying the potentially unauthorized access when a
determined time period of travel between the first location and the second location is outside the given time period; and in a second stage, granting access to the user after identifying the potentially unauthorized access corresponding to non-feasibility of travel by the user from the first location to the second location in the given amount of time by; determining that the potentially unauthorized access is deemed as an authorized access by using configuration and activity information that corresponds to the potentially unauthorized user.”
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425